                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:19CR362

         vs.
                                                            ORDER ON APPEARANCE FOR SUPERVISED
 IGNACIO TAPIA-LOPEZ,                                                RELEASE VIOLATION

                          Defendant.

        The defendant appeared before the Court on January 15, 2020 regarding Petition for Offender
Under Supervision [2]. Michael Gooch represented the defendant. Christopher Ferretti represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on February 7, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant freely,
knowingly, intelligently, and voluntarily waived the right to a detention hearing. The court finds that the
defendant failed to meet his burden to establish by clear and convincing evidence that he will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
The government’s motion for detention is granted as to risk of flight and danger and the defendant shall be
detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity for
private consultation with defense counsel. Upon order of a United States court or upon request of an
attorney for the government, the person in charge of the corrections facility shall deliver the defendant to
the United States Marshal for an appearance in connection with a court proceeding.

        IT IS SO ORDERED.

        Dated this 15th day of January, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
